Citation Nr: 0506990	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  02-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from February 1972 to 
February 1976.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2003 at which time it was 
remanded in pertinent part for further development.  
Development was accomplished and by rating decision dated in 
October 2004, it was determined that an earlier effective 
date of a grant of service connection for tinnitus was in 
order, with a 10 percent rating to be assigned effective 
February 10, 1999.  An earlier rating decision was amended to 
reflect a 10 percent disability rating for the veteran's 
bilateral hearing loss from February 10, 1999.  The veteran 
has not indicated that he is satisfied with this rating.  
Accordingly, the claim is still before the Board. AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

3.  Audiometric test results obtained by VA in September 2004 
for compensation purposes correspond to numeric designations 
no worse than level II and level VIII hearing loss in the 
right and left ears, respectively.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic 
Code 6260 (2004).

2.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the veteran and representative of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. §§ 5102, 5103.  Secondly, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.

VA has promulgated regulations to implement these changes in 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and its 
implementing regulations have been fulfilled with respect to 
the claims at issue.  The veteran submitted an application 
for compensation or pension in February 1999, seeking service 
connection for bilateral hearing loss and tinnitus.  The 
claim as it now stands is for higher disability ratings for 
bilateral hearing loss and tinnitus.  Each is a "downstream 
issue" from the claim for service connection for hearing loss 
and tinnitus.  The veteran submitted a claim for service 
connection for hearing loss and tinnitus in February 1999.  
In a March 2001 rating decision service connection for 
hearing loss was granted and service connection for tinnitus 
was granted.  The veteran and his representative have 
appealed the evaluations assigned.  These are therefore 
considered "downstream" issues as the veteran has raised a 
new issue (increased rating claim) following a grant of 
service connection.  In this type of circumstance where the 
veteran has received a VCAA letter for the underlying claim 
(here, a claim for service connection) and has raised a new 
issue following the issuance of the rating decision (here, a 
claim for an increased rating), VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003.  Rather, 38 U.S.C.A. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

Nevertheless, in this case, that has been done.  The case was 
before the Board in November 2003 at which time it was 
remanded specifically for notification to the veteran of the 
requirements of the VCAA.  The veteran was issued a 
communication dated in June 2004 informing him what 
information and evidence was needed from him.  He was also 
told what the evidence had to show to support his claim.  In 
this regard, the RO has informed him in the August 2002 
statement of the case and the October 2004 supplemental 
statement of the case, as well as in the October 2004 rating 
decision, of the reasons for the denial of his claims, and in 
so doing, informed him of the evidence that was needed to 
substantiate the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and the claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records are in the claims 
file and have been reviewed by the RO and the Board in 
connection with the claim.  The case was remanded by the 
Board itself for further development.  As a result, the 
veteran was afforded a VA examination in September 2004.  
Additionally, a transcript of his testimony from a May 2003 
hearing is in the file and has been reviewed.  For these 
reasons, the Board concludes that VA has fulfilled its duty 
to assist the veteran in this case.

Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2004).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).  In considering the severity 
of a disability, it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2 (2004).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Tinnitus

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  If the veteran is at the 
maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  In order for a claim to 
proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic 
code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
As such, a higher schedular rating cannot be granted.

As for applying the provision of 38 C.F.R. § 4.25(b) (2004), 
the Board notes that the Rating Schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2004) (providing separate ratings for the atrophy 
of one testis and both testes), 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2004) (providing separate ratings for 
removal of one testis and both), and 38 C.F.R. § 4.116, 
Diagnostic Code 7626 (providing separate ratings for surgery 
on one breast and on both breasts).

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment of earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate ratings for some other ear 
disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2004)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195-196 
(1996).  Thus, the Board finds that either tinnitus is 
present or it is not, and a single evaluation is appropriate, 
whether it is perceived as being bilateral or unilateral.  

Moreover, the Board further notes Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  Separate 
ratings for tinnitus identified as being in both ears may not 
be assigned under either version of Code 6260, or in either 
diagnostic code.  VAOPGCPREC 2-03.

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).

The Board, therefore, concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 
7 Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).  Consequently, the provisions of 38 C.F.R. § 4.25 
are not applicable to the facts of this case.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly the claim for an 
increased rating of more than 10 percent for tinnitus, to 
include separate evaluations for each ear, must be denied as 
a matter of law.  

Bilateral Hearing Loss

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  The criteria for evaluating hearing loss 
establish 11 auditory acuity levels designated from I to XI.  
The regulations include Tables VI and VII to calculate the 
rating to be assigned.  38 C.F.R. § 4.85 (2004).  In 
instances where, because of language difficulties, the Chief 
of the audiology clinic or other examiner certifies that the 
use of both pure tone averages and speech discrimination 
scores is inappropriate, Table VIa is to be used to assign a 
rating based on pure tone averages.  38 C.F.R. § 4.85(c) 
(2004).  When the pure tone threshold in each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004).  

The Board notes that the regulations pertaining to evaluating 
hearing loss were revised effective June 10, 1999.  As the 
claim was pending when the regulations changed, either the 
new or old rating criteria may apply, whichever are more 
favorable to the veteran, although the new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000.

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC) and the pure tone audiometry test of pure tone 
decibel thresholds referred to above.  Under the new rating 
criteria which became effective on June 10, 1999, there is an 
alternative method of rating hearing loss in defined 
instances of exceptional patterns of hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa.  In pertinent part, as applicable 
to the present decision, the Roman numeral designation for 
hearing impairment for an ear can be determined from either 
VI table or VIa, whichever results in the higher Roman 
numeral, when the pure tone threshold in each of the four 
specified frequencies in 55 decibels or more.  Each ear will 
be evaluated separately.  

In the October 2004 rating decision, the RO rated the 
veteran's bilateral hearing loss as 10 percent disabling 
since February 10, 1999, the date when the veteran's claim 
for service connection was received.  

The evidence of record includes a VA audiological examination 
report dated in May 1999.  Pure tone thresholds in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
50
50
33
LEFT
25
45
70
65
51

Speech recognition scores were 96 and 92 percent in the right 
and left ears, respectively.  

The pertinent examination diagnosis was mild to profound 
sensorineural hearing loss in the left ear and moderate to 
high frequency sensorineural hearing loss in the right ear.

Additional evidence of record includes a VA audiological 
examination report dated in October 2001.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
25
55
60
LEFT
30
60
75
75

Speech recognition scores were 96 and 88 percent in the right 
and left ears, respectively.  

Additional evidence of record includes the report of 
audiological examination done by VA in September 2004.

Pure tone thresholds for the right ear were 15 at 1,000, 30 
at 2,000, 50 at 3,000, and 60 at 4,000, for a four frequency 
average of 39.

Thresholds for the left ear were 20 at 1,000, 70 at 2,000, 70 
at 3,000, and 75 at 4,000, for a four frequency average of 
59.

Speech recognition scores utilizing the Maryland CNC word 
list were 84 percent for the right ear and 56 percent for the 
left ear.  The examiner stated that the evaluation confirmed 
the presence of a high frequency sensorineural hearing loss 
in the right ear and a high frequency mixed-type hearing loss 
in the left ear.  

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the results of the most recent examination in 2004, 
numerical values with consideration of the provisions of 
38 C.F.R. § 4.86(b) are for application.  That regulation 
provides that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, as was shown in the right ear and in the 
left ear, in 70 decibels or more at 2,000 hertz, as was shown 
in the left ear, the rating specialist will determine the 
Roman numeral designation of the hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Entering the category designations for 
both ears with this in mind results in level II for the 
better ear and level VIII for the poorer ear.  This 
translates to a 10 percent evaluation, under Diagnostic 
Code 6101.  The level of hearing acuity prior to that 
examination was not as bad and the 10 percent rating now in 
effect more than adequately compensates the veteran for the 
level of impairment demonstrated at the time of the earlier 
examinations.  However, none of the hearing examinations 
reflects a level of hearing acuity that warrants more than a 
10 percent rating under either the old or new rating criteria 
at any time during the appeal.

The Board lastly has considered whether the case should be 
referred for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Clearly, due to the chronic nature of the 
veteran's bilateral defective hearing, interference with 
employment is foreseeable.

However, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected hearing impairment, or interference with employment 
to a degree greater than that contemplated by the regular 
schedular standards that are based on the average impairment 
of employment.  Thus, the record does not present an 
exceptional case where the veteran's currently assigned 
10 percent rating is found to be inadequate.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not 











met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial disability rating in excess of 
10 percent for tinnitus is denied.

Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


